Citation Nr: 1515242	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  06-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the lumbar spine, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Appellant had an initial period of active duty for training (ACDUTRA) in the United States Air Force Reserves (USAFR) from August 1978 to January 1979.  She had reserve status from July 1978 to September 2004.  There is a notation, dated August 8, 1992, that the Appellant had been on "orders" for 27 days following a motor vehicle accident while "on orders."  The Appellant is service connected for a left knee disability and has veteran status based upon service in 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2013, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Lumbar spine disability (disc disease) was manifest in active service.


CONCLUSION OF LAW

Lumbar spine disc disease was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Appellant, a discussion of compliance with VA's duty to notify and assist is not required at this time.

Law & Analysis

The Appellant contends that her current lumbar spine disability stems from two injuries incurred during two different periods of ACDUTRA.  She has also claimed that her lumbar spine disability is due to her service-connected left knee disability.  For the reasons that follow, the Board has determined that, resolving reasonable doubt in the Appellant's favor, service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by "active service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In the context of Reserve or National Guard service, "active service" includes active duty and any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  "Active service" also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted above, the Appellant contends (most recently during her January 2013 Board hearing) that her current lumbar spine disability stems from two injuries incurred during different periods of ACDUTRA.  The first injury occurred in September 1988, when service treatment records (discussed in greater detail below) and a November 1988 Line of Duty determination indicate that she incurred a lumbosacral sprain in the line of duty.  The second injury that she argues is related to her current lumbar spine disability was a July 1992 motor vehicle accident.  Although there is no Line of Duty determination of record regarding this incident, personnel records (and the Appellant's own statements) reflect that the Appellant was set to report for ACDUTRA on the day of the accident, and as a result, the Board assumes that the accident occurred in the line of duty.

Service treatment records reveal no complaints of or treatment for lumbar spine problems prior to the September 1988 lower back injury.  Examinations performed in July 1978, March 1980, March 1984, and February 1988 revealed that the Appellant's musculoskeletal system and spine were normal.

In September 1988, the Appellant reported injuring her lower back while lifting a mobility box.  Treatment notes indicate "sudden onset" lower back pain, and no radiation, paresthesias, or other symptoms were observed.  She reported no history of chronic lower back pain.  Follow-up treatment notes reflect a diagnosis of lumbosacral sprain.

In January 1992, an examination revealed that her musculoskeletal system and spine were normal, and the Appellant denied any recurrent back pain.

In July 1992, the Appellant was involved in a motor vehicle accident.  Subsequently, treatment notes indicate that she complained of headaches, numbness in her extremities, and neck and shoulder pain (among other symptoms), but on examination there was no tenderness to palpation in the lower back.  In September 1992, follow-up treatment notes indicate complaints of "some back and neck problems," however no specific lumbosacral pathology was noted at that time.  She was restricted from lifting greater than 10-15 pounds and was instructed to limit her bending, climbing, and stopping.  In October 1992, an MRI of the lumbar spine was found to be "essentially normal," however the MRI also revealed "signs of L4 disc herniation resulting in moderate spinal stenosis," which was noted without further comment to be a preexisting condition.  The impression was intermittent numbness of the right leg, possibly related to moderate spinal stenosis made symptomatic by trauma.  Thereafter, in November 1992, a treatment note indicated that her extremity numbness was "completely gone" and her neck pain had improved.  No lumbosacral symptoms were noted.  She returned to unrestricted duty in January 1993.

In June 1993, she was placed on quarters authorization for two days with no specific reason listed.  The Appellant subsequently claimed that this was due to back pain.  (In fact, the Appellant claimed during the January 2013 videoconference hearing that she received treatment for her back consistently since the July 1992 motor vehicle accident.)

In December 1994, an examination for abdominal pain resulted in an X-ray which revealed mild degenerative changes in the spine and hips.

In March 1995, a treatment note indicate that the Appellant complained of lower back pain.  Again, however, no specific underlying lower back pathology was noted.  A November 1996 examination of the musculoskeletal system and spine revealed normal findings.

In June 2000, the Appellant fell into a hole, injuring her right elbow, right hip, and right knee.  She was diagnosed with a right knee sprain and contusion.  No lower back symptoms were noted.

In February 2002, the Appellant reported a left knee injury incurred during a period of ACDUTRA, which was assessed as a left knee sprain and torn medial meniscus.  Subsequent treatment included an October 2002 bone mass density test which revealed normal density in the lumbosacral spine.  There is no indication that the Appellant incurred a lumbar spine disease or injury during this period.  In November 2002, she was awarded service connection for a left knee disability.

In a January 2005 VA examination, the Appellant complained of neck pain and a history of lower back pain, but on examination range of motion of the lumbar spine was normal.  At that time, an MRI of the lumbar spine revealed minor lateral curvature of the lower lumbar spine, mild disc space narrowing posteriorly at L4-L5, and minimal spurring.  The impression was minor aging changes, including some disc disease at L4-L5.

Also in January 2005, the Appellant underwent an examination with a private physician which revealed decreased range of motion of the lower back, as well as lower back pain.  A February 2005 letter from the physician indicated a history of pain in the mid to lower thoracic area and into the lumbosacral spine.  The letter also clarified that MRI findings showed moderate to severe spinal stenosis at L4-L5, secondary to facet hypertrophy and disc bulging, as well as cervical and lumbosacral DDD.  No opinion as to the etiology of such changes was provided, however.  Subsequent private treatment records confirmed spinal stenosis at L4-L5 and arthritis.

In March 2008, a VA examination was performed, in which the examiner discussed the September 1988 lumbosacral strain but did not review records relating to the July 1992 motor vehicle accident.  The Appellant reported pain in the lumbar area without radiation, weakness, lack of endurance, stiffness, or functional loss.  The examiner noted that a June 2006 MRI indicated spinal stenosis at L4-L5, which was noted to be a congenital disorder.  In addition, the MRI revealed mild broad-based bulges at L2-L3, L3-L4, and L5-S1, without spinal stenosis.  On examination, gait was broad-based and consistent with body habitus, and no deformities were noted.  Exaggerated acquired thoracic kyphosis and lumbar lordosis was observed and noted as congenital.  No palpable spasms or tenderness was noted, and sensation was normal.  A diagnosis of multilevel lumbar spine DDD and degenerative joint disease (DJD) with L4-L5 stenosis was noted.  By way of explanation, the examiner noted that the Appellant had a "solitary lumbar strain" in September 1988 "without documentation of a significant mechanism of injury for further pathology," and that her "spinal condition was consistent with genetics, age and body habitus."  Consequently, she determined that the current lumbar spine disability was less likely than not caused by or related to service.

Thereafter, SSA medical records confirm that the Appellant received treatment for lower back symptoms, to include lumbar DDD and spinal stenosis, from July 2009 to June 2010.  She was awarded disability benefits due to diagnoses of a back disorder and mood disorder; however, the Board notes that while SSA records are pertinent to an Appellant's claim, VA is not bound by SSA determinations.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).

In September 2013, another VA examination was performed.  The examiner noted acquired thoracic kyphosis and lumbar lordosis, which were identified as congenital disorders.  In addition, the examiner noted that the Appellant tried not to put pressure on her left leg because it "pulls on her back," and that she exhibited a broad-based gait consistent with body habitus.  The examination report indicates that the examiner reviewed the Appellant's lower back treatment history, including discussions of the September 1988 back sprain and the July 1992 motor vehicle accident and subsequent treatment history.  In particular, the examiner noted that treatment notes from the 1992 car accident revealed "no tenderness to palpation in the back," and that the October 1992 MRI of the lumbar spine was "essentially normal other than for the L4 disc herniation" which reflected stenosis.  Lastly, the examiner discussed the Appellant's treatment history beginning in the early 2000s, including private treatment records from 2002 and diagnoses of stenosis and multilevel DDD.

By way of opinion, the examiner first noted (without a supporting rationale) that spinal stenosis is a congenital disorder, and was thus not caused by or related to the two ACDUTRA injuries.  The examiner further observed that the Appellant's September 1988 lumbar sprain reflected a strain of the muscles and ligaments (soft tissues) of the spinal region, and could not be the cause of, or related to, degenerative changes, which involve a completely different body system-i.e., the discs and vertebral bodies.  Furthermore, the examiner noted that the July 1992 treatment notes related to the motor vehicle accident were "negative for a back condition," referring to the previously discussed treatment notes and the October 1992 MRI.  In sum, the examiner opined that the Appellant's lumbar spine disability was not at least as likely as not related to the two ACDUTRA injuries.  The examiner further opined that, in light of her medical history, a "preponderance of medical evidence does not support [knee] joint [degenerative joint disease] in the etiology or proximate cause of lumbar spine DDD."  Rather, "[l]umbar DDD in this [Appellant] is consistent with genetics, age and body habitus."

After a review of the entire record, the Board finds that the evidence is in equipoise with regard to whether the Appellant's lumbar spine disability was incurred as a result of the July 1992 motor vehicle accident while on ACDUTRA.  Resolving reasonable doubt in the Appellant's favor, service connection is warranted.

As noted above, service treatment records show no complaints or treatment for lower back symptoms prior to the September 1988 lumbosacral sprain.  At the time of the September 1988 sprain, there was no indication of degenerative changes, and a subsequent examination, in January 1992, indicated that the Appellant's musculoskeletal system and spine were normal.  In addition, the March 2008 and September 2013 VA examination reports persuasively concluded that the lumbar sprain was acute and transitory, and was therefore unrelated to her current ongoing lumbar pathology.  Thus, as an initial matter, the Board finds that the Appellant's lumbar disability is not related to the September 1988 lumbosacral sprain.

With respect to the July 1992 motor vehicle accident, the Board notes that there is no evidence of arthritis or degenerative changes at the time of the accident, and a treatment note from July 1992 (immediately after the accident) reflected "no tenderness to palpation in the back."  However, a September 1992 treatment note showed complaints of "some back and neck problems," indicating ongoing treatment for back symptoms.  Most significantly, the October 1992 MRI demonstrated that only three months after the accident the Appellant had an L4 disc herniation and spinal stenosis of undetermined origin.  Given these findings, the Board does not accept the October 1992 MRI report's conclusion that the Appellant's spine was "essentially normal" at that time.  Likewise, we do not accept the statement from the MRI report that her spinal stenosis was congenital in nature, as this statement was merely conclusory and was not supported by the Appellant's medical history.  In fact, the MRI showed that the Appellant's spine was not "essentially normal," revealing instead previously unidentified lumbar pathology of undetermined origin.  (Relevant also is the Appellant's credible lay testimony that she received continuous back treatment following the July 1992 motor vehicle accident.)

The Board acknowledges that the September 2013 VA examiner's opinion found no connection between the July 1992 motor vehicle accident and the Appellant's current lumbar pathology.  However, the Board finds that the opinion gives too much credence to the October 1992 MRI finding (discussed above), and therefore is entitled to less probative weight.  The examiner concluded that the evidence in the months after the accident was "negative for a back condition" apart from the October 1992 MRI, which the examiner characterized as revealing an "essentially normal" spine "other than for the L4 disc herniation" which reflected preexisting spinal stenosis.  As noted previously, the Board does not accept this characterization of the October 1992 MRI.  As such, the opinion is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that medical opinions based on incomplete or inaccurate factual premises are not probative).

In sum, the evidence establishes that approximately three months after the July 1992 motor vehicle accident, MRI testing revealed an L4 herniation and spinal stenosis, the origin of which were unclear.  The evidence also establishes that the Veteran credibly complained of back pain and treatment following the accident.  As no additional evidence is available which would clarify the cause of the L4 herniation and stenosis, the Board finds that there is a reasonable doubt as to whether the Appellant's current lumbar disability is related to the July 1992 motor vehicle accident during ACDUTRA.  Resolving such doubt in favor of the Appellant, service connection is warranted.

The evidence supports the claim and service connection is warranted for lumbar spine disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for lumbar spine disc disease is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


